Opinion of tbe Court by
Judd, C. I.
This is a bill in equity by Kukahiko, Kahonu Kamakamo-haha, Kaupai, Kauoha, Kalepa and Maihui, against Pamahoa, alleging that one Charles Kanaina died intestate in 1877, leaving no widow or issue: that on a petition for distribution the court of probate decreed that his estate should be distributed in eight shares among various parties as his heirs, descendants *437of the brothers and sisters of his father and mother; that at the hearing the defendant Pamahoa claimed to be entitled to one distributive share as the great-grand-daughter of one Kaneikolia the sister of Kauwa, the mother of the decedent; that the Probate Court (the late Chief Justice Harris) disallowed this claim, whereupon Pamahoa appealed to a jury which rendered a verdict finding that Kaueikolia was daughter of Moana, and younger sister of Kauwa, the mother of Charles Kanaina. The bill further alleges that the plaintiffs, as well as the defendant, are heirs of the said Kaneikolia and sets forth their pedigree through Nakoolaniohaka a daughter of Kaneikolia, and claims that the share of the estate of Charles Kanaina for which judgment was given for the heirs of said Kaneikolia should be divided among the plaintiffs, in certain alleged shares, which division the defendant has refused to make. The bill prays that the share of the estate of Charles Kanaina, for which judgment was thus given upon the appeal of Pamahoa, may be divided equally among the plaintiffs who are the children of Nakoolaniohaka and the representatives of her children deceased -and the defendant Pamahoa; that Pamahoa may be ordered to file an account of all moneys received by her from the estate of Chaides Kanaina; that the Administrator and Commissioner, W. C. Parke and J. I. Howsett (who it is alleged holds moneys of the said Pama-hoa, received on account of her share in this estate) be ordered to file accounts and be enjoined against paying the money over to Pamahoa.
The'defendant demurred to the bill, alleging want of equity and that the verdict of the jury was conclusive in her favor. The late Chief Justice Harris, on the 9th of June last, filed his opinion overruling the demurrer and ordering defendant to answer. An appeal was then taken to the full Court.
The defendant urges that the property in question has been decided by the proper Court to be in Pamahoa, and that this verdict is conclusive and excludes the claims of the plaintiffs, *438being an adjudication by a competent Court on a matter within its jurisdiction, and therefore binding and conclusive, and which cannot be impugned or contradicted so long as it remains in force and unreversed.
This doctrine of law, protecting decrees and judgments of Courts, we think was well put 'by defendant’s counsel, but .it does not apply in this case.
The verdict of the jury and the judgment in pursuance of it was that Kaneikolia was the sister of Kanaina’s mother, and this proposition the plaintiffs do not propose to invalidate or contradict, for their claim in this bill is founded upon it. This was the only question the jury was asked to pass upon, and a special issue was accordingly framed for them to find. The jury were not asked to decide the further question as to whether Pamahoa was the sole heir of Kaneikolia, nor could they well have been asked so to find, for it was a matter of no concern to the other claimants to this estate how many descendants Kaneikolia left and who they Were. Their only interest was in the question whether Kaneikolia was an aunt of Kanaina, and whether she left one descendant capable of inheriting. The present plaintiffs were not parties to that action; if they had been, they would have made common cause with the defendant on the issue made up.
It does not seem to us that this bill seeks to reopen any question that has been the subject of litigation-. It does not affect any-of the heirs who have been decreed to inherit from Charles Kanaina, except the one claiming through Kaneikolia.
Several of these plaintiffs, as well as the defendant, presented their claims to the Probate Court, and all sought to show that Kaneikolia was the aunt of Kanaina, but no one succeeded in proving it to the satisfaction of that Court. One of the parties, the defendant in this case, thereupon prosecuted the appeal and was successful.
If each of these parties had appealed to a jury, there would have been allowed but one jury and one trial of this issue, *439and tbe result would have been tbe same so far as tbe other claimants in tbe Kanaina estate were concerned.
Castle & Hatch for plaintiffs.
S. B. Dole and J. Bussell for defendant.
Tbe bill avers tbat tbe plaintiffs are beirs of Kaneikolia and that tbe defendant is likewise, and tbe demurrer concedes this for arguments’ sake; then, as tbe late Chief Justice well says in bis opinion, “it would clearly be inequitable tbat tbe defendant should obtain all the property which belongs to tbe heirs of Kaneikolia and tbe others obtain nothing,” and as this is- exactly what this bill seeks to remedy, tbe plaintiffs must have an opportunity of showing whether they are in fact’ beirs of Kaneikolia.
Demurrer overruled and defendant to answer in twenty, days.-.